
	
		I
		112th CONGRESS
		1st Session
		H. R. 3216
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Benishek (for
			 himself and Mr. Bilirakis) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish an
		  ophthalmologic service and Director of Ophthalmologic Services in the Veterans
		  Health Administration of the Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 VHA Ophthalmologic Service
			 Establishment Act of 2011.
		2.FindingsCongress finds the following:
			(1)Ocular injuries during war have steadily
			 increased from 2 percent in the Civil War to 16 percent in Operation Enduring
			 Freedom and Operation Iraqi Freedom.
			(2)The Department of Veterans Affairs has
			 reported 46,000 eye trauma injuries, including mild, moderate, and severe
			 cases, as of December 2010.
			(3)Large numbers of returning veterans suffer
			 from visual symptoms associated with traumatic brain injury; in fact,
			 approximately 60 to 70 percent of severe and moderate traumatic brain injury
			 cases and 40 percent of mild traumatic brain injury cases include some form of
			 visual impairment.
			(4)The demand and complexity of eye-care
			 services within the Veterans Health Administration of the Department of
			 Veterans Affairs has increased significantly in recent years.
			(5)The number of veterans over age 85 is
			 projected to increase by 173 percent by 2020, and as the veteran population
			 served by the Department of Veteran Affairs ages, the demand for eye care is
			 expected to double, increasing the demand for eye care services.
			3.Establishment of
			 ophthalmologic service in Veterans Health Administration
			(a)Establishment of
			 ophthalmologic serviceSection 7305 of title 38, United States
			 Code, is amended—
				(1)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
				(2)by inserting after
			 paragraph (5) the following new paragraph:
					
						(6)An Ophthalmologic
				Service.
						.
				(b)DirectorParagraph
			 (6) of section 7306(a) of such title is amended by inserting a Director
			 of Ophthalmologic Service, after Podiatric
			 Service,.
			(c)ImplementationThe Secretary of Veterans Affairs shall
			 ensure that an individual is serving as the Director of Ophthalmologic Service
			 under section 7306(a)(6) of such title, as amended by subsection (b), by not
			 later than the date that is 120 days after the date of the enactment of this
			 Act.
			
